Exhibit 10.1

ASSIGNMENT AND ASSUMPTION AGREEMENT

THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Assignment”) dated June 24, 2010
and effective as of July 1, 2010 (the “Effective Date”), is by and among
Cheniere Marketing, LLC, a Delaware limited liability company (“Assignor”),
Cheniere Energy Investments, LLC, a Delaware limited liability company
(“Assignee”), and Sabine Pass, LNG, L.P., a Delaware limited partnership
(“Sabine”).

R E C I T A L S:

WHEREAS, Assignor is party to that certain Amended and Restated LNG Terminal Use
Agreement, dated as of November 9, 2006, by and between Assignor and Sabine, as
amended by that certain Amendment to LNG Terminal Use Agreement dated June 25,
2007 (as amended, the “TUA”);

WHEREAS, Assignor is party to that certain Surrender of Capacity Rights
Agreement dated March 26, 2010 and effective as of April 1, 2010, by and between
Assignor and Sabine (the “Surrender Agreement,” and together with the TUA, the
“Agreements”); and

WHEREAS, Assignor desires to transfer, assign and convey all of Assignor’s
rights, titles, obligations, liabilities and interests in and under each of the
Agreements to Assignee, and Assignee desires to assume all of Assignors rights,
titles, obligations, liabilities, and interests in and under each of the
Agreements in accordance and with the terms and conditions of this Assignment.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Assignor and Assignee agree as set forth
below.

A G R E E M E N T:

1. Assignment. Effective as of the Effective Date, Assignor hereby transfers,
assigns, conveys and sets over unto Assignee all of Assignor’s rights, titles
and interests in, to and under the Agreements (subject, in the case of the TUA,
to Assignor’s prior surrender to Sabine of the right to utilize Services (as
defined in the TUA) and any related reception, storage or regasification
capacity at the Sabine Pass Terminal pursuant to the Surrender Agreement (the
“Prior Surrender”)).

2. Assumption. Effective as of the Effective Date, for itself, its successors
and assigns, hereby accepts the assignment of the Agreements as provided in
Section 1, and hereby assumes and agrees to pay, perform, fulfill, discharge,
and comply with all covenants, claims, liabilities and obligations, which are to
be paid, performed, fulfilled, discharged and complied with by Assignor under
the Agreements except, in each case, to the extent that such claims, liabilities
or obligations, but for a breach or default by Assignor, would have been paid,
performed or otherwise discharged on or prior to the Effective Date or to the
extent the same arise out of any such breach or default.

3. LNGCo Scheduled Delivery Notices. Notwithstanding Sections 1 and 2 of this
Agreement, Assignor, Assignee and Sabine acknowledge and agree that Assignor,
and not Assignee, will have the right and obligation to provide an LNGCo
Scheduled Delivery Notice (as defined in the Surrender Agreement) to Sabine.



--------------------------------------------------------------------------------

4. Representations and Warranties of Assignor. Assignor hereby represents and
warrants to Assignee as follows:

a. A true and complete copy of the (i) TUA, including all amendments is attached
hereto as Exhibit A, and (ii) Surrender Agreement, including all amendments is
attached hereto as Exhibit B. There are no understandings or agreements between
Assignor and any of the parties to the Agreements interpreting the provisions
of, or modifying the operations of, the provisions of the Agreements.

b. This Assignment has been duly executed and delivered by Assignor, and
constitutes Assignor’s valid and binding obligation, enforceable against
Assignor in accordance with its terms, except to the extent that its
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization or other similar law affecting the enforcement of creditors’
rights generally or by general equitable principles.

c. The execution, delivery and performance of this Assignment by Assignor does
not and will not: (i) violate any applicable provision of law, statute,
judgment, order, writ, injunction, decree, award, rule, or regulation of any
governmental authority; (ii) violate, result in a breach of, constitute (with
due notice or lapse of time or both) a default or cause any obligation, penalty
or premium to arise or accrue under any contract, lease, loan agreement,
mortgage, security agreement, trust indenture or other agreement or instrument
to which Assignor is a party or by which it is bound or to which its properties
or assets is subject; or (iii) result in the creation or imposition of any lien,
pledge, hypothecation, mortgage, security interest, escrow, charge, equity
interest, option, obligation, undertaking, license, claim, demand, or any other
restriction, condition or encumbrance of any kind (“Encumbrance”) upon any of
the properties or assets of Assignor.

5. Representations and Warranties of Assignee. Assignee hereby represents and
warrants to Assignor as follows:

a. This Assignment has been duly executed and delivered by Assignee, and
constitutes Assignee’s valid and binding obligation, enforceable against
Assignee in accordance with its terms, except to the extent that its
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization or other similar law affecting the enforcement of creditors’
rights generally or by general equitable principles.

b. The execution, delivery and performance of this Assignment by Assignee does
not and will not: (i) violate any applicable provision of law, statute,
judgment, order, writ, injunction, decree, award, rule, or regulation of any
governmental authority; (ii) violate, result in a breach of, constitute (with
due notice or lapse of time or both) a default or cause any obligation, penalty
or premium to arise or accrue under any contract, lease, loan agreement,
mortgage, security agreement, trust indenture or other agreement or instrument
to which Assignee is a party or by which it is bound or to which its properties
or assets is subject; or (iii) result in the creation or imposition of any
Encumbrance of any kind upon any of the properties or assets of Assignee.



--------------------------------------------------------------------------------

6. Assignee’s Indemnification of Assignor. Assignee shall and does hereby agree
to indemnify, defend and hold Assignor harmless from and against all damages,
liabilities, obligations, actions, suits, proceedings and claims, and all costs
and expenses, including but not limited to reasonable attorneys’ fees and court
costs, incurred by Assignor, its successors, legal representatives and assigns,
in connection with one or both of the Agreements, based upon or arising out of
any breach of one or both of the Agreements by Assignee occurring on and after
the Effective Date.

7. Assignor’s Indemnification of Assignee. Assignor shall and does hereby agree
to indemnify, defend and hold Assignee harmless from and against all damages,
liabilities, obligations, actions, suits, proceedings and claims, and all costs
and expenses, including but not limited to reasonable attorneys’ fees and court
costs, incurred by Assignee, its successors, legal representatives and assigns
in connection with one or both of the Agreements, based upon or arising out of
any breach of one or both of the Agreements by Assignor occurring prior to the
Effective Date.

8. Consent. Sabine hereby consents to:

a. the assignment of the TUA by Assignor to Assignee;

b. the assumption of all covenants, claims, liabilities and obligations of
Assignor by Assignee under or arising out of the TUA, to the extent provided in
Section 2 of this Assignment; and

c. the assumption of all covenants, claims, liabilities and obligations, which
are to be performed, fulfilled, discharged and complied with by Assignor under
the Surrender Agreement, to the extent provided in Section 2 of this Assignment.

Sabine hereby releases and discharges Assignor from any and all covenants,
claims, liabilities, responsibilities and obligations of any nature under,
arising out of or in connection with the Agreements (other than the Prior
Surrender) that arise as a result of events occurring on and after the Effective
Date and agrees that, from and after the Effective Date, Sabine will look solely
to Assignee for the performance of such covenants, claims, liabilities,
responsibilities and obligations.

9. Termination of Guarantee. Sabine hereby acknowledges and agrees that
effective as of the Effective Date that certain Guarantee Agreement (the
“Guarantee”), dated as of November 9, 2006, by Cheniere Energy, Inc. (“Cheniere
Energy”) in favor of Sabine is terminated and extinguished in full without any
further action on behalf of Cheniere Energy or Sabine, such Guarantee Agreement
shall be of no further force or effect, and Cheniere Energy shall have no
further obligations, responsibilities or liabilities under or pursuant to the
Guarantee after the Effective Date. Sabine agrees to promptly return the
original Guarantee to Cheniere Energy on or promptly after the Effective Date.
Cheniere Energy is an intended third party beneficiary of this Section 9.



--------------------------------------------------------------------------------

10. New Guarantee. Assignee shall provide a guarantee from Cheniere Energy
Partners, L.P. of Assignee’s obligations under the TUA in the form attached
hereto as Exhibit C.

11. PILOT Payments. Promptly after Assignee receives credit against the payment
of Sabine Taxes under the TUA for any amounts paid prior to or after the date
hereof by Assignor as PILOT payments, Assignee shall pay to Assignor an amount
equal to such credit.

12. Further Assurances. Assignor and Assignee shall execute, acknowledge and
deliver all such further documents, and shall take such further actions, as may
be necessary or appropriate more fully to assure to Assignee or its successors
and assigns all of the rights, titles and interests conveyed, or intended to be
conveyed, to Assignee hereby and more fully to assure to Assignor or its
successor and assigns the assumption by Assignee of the obligations, claims,
liabilities and covenants assumed, or intended to be assumed, by Assignee
hereby.

13. No Third Party Beneficiaries. Except as provided in Section 9, nothing
expressed or implied in this Assignment is intended to confer upon any person,
other than Assignor and Assignee and their respective successors and assigns,
any rights, remedies, obligations or liabilities under or by reason of this
Assignment.

14. Governing Law. The substantive laws of the State of New York, United States
of America, exclusive of any conflicts of laws principles that could require the
application of any other law, shall govern this Assignment for all purposes,
including the resolution of all disputes between Assignor and Assignee.

15. Binding Effect. This Assignment shall inure to the benefit of and shall be
binding upon the parties hereto and their respective successors and permitted
assigns.

16. Counterparts. The parties agree that this Assignment may be executed by the
parties in one or more counterparts and each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.

17. Headings. The headings in this Assignment are for purposes of reference only
and do not affect the meaning of this Assignment.

*        *        *



--------------------------------------------------------------------------------

In WITNESS WHEREOF, the parties have executed this Assignment as of the date
first above written.

 

ASSIGNOR: CHENIERE MARKETING, LLC

By:

 

/s/ Graham McArthur

Name:

 

Graham McArthur

Title:

 

Treasurer

ASSIGNEE: CHENIERE ENERGY INVESTMENTS, LLC

By:

 

/s/ Meg A. Gentle

Name:

 

Meg A. Gentle

Title:

 

Chief Financial Officer

SABINE: SABINE PASS LNG, L.P. By:  

Sabine Pass LNG-GP, Inc.

its general partner

By:

 

/s/ Meg A. Gentle

Name:

 

Meg A. Gentle

Its:

 

Chief Financial Officer

Signature Page to Assignment and Assumption Agreement